DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 5/16/2022. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-10, 12- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al., US 7974106, in view of Otsubo et al., JP 2000058079.
Regarding claim 1, Gurunathan et al., teaches a fuel cell system (abstract), comprising: a plurality of fuel cell segments (col. 1, lines 57-67), each segment having a plurality of fuel cells (fuel cell stack; col. 1, lines 57-62) and each segment comprises: a positive terminal (col. 2, lines 1-7) having a positive voltage with respect to ground (col. 6, lines 1-5); a negative terminal (col. 2, lines 1-7); and at least one component electrically connecting the negative terminal to ground (col. 6, lines 1-5), the at least one component configured to decrease a surge current (ripple current) through the segments (abstract; col. 2, lines 27-38).
Gurunathan et al., does not teach at least one impedance creating component electrically connecting negative terminal to ground and configured to decrease a surge current through the segments.
Otsubo et al., teaches an electrical system (abstract), comprising: a plurality of loads (abstract; 0002; 0005), and each segment comprises: a positive terminal (abstract; 0001; 0006) having a positive voltage with respect to ground (0015); a negative terminal (0015); and at least one component electrically connecting the negative terminal to ground (0015), the at least one component configured to decrease a surge current through the segments (0013-0015). 
Thus, it would have been obvious to one of ordinary skill in the art to modify Gurunathan et al., with Otsubo et al., because Otsubo et al., teaches “When a ground fault occurs on the − side of the laminated battery 1 having a lower potential than the neutral point 4 due to such a configuration, a signal a is generated from the digital meter relay 7 and the laminated battery 1 having a lower potential than the neutral point 4 is generated. It is shown that a ground fault has occurred on the − side, and at the same time, a plant trip signal c is generated from the ground fault signal generator 9.” (0015).Regarding claim 2, Gurunathan et al., teaches a potential of the negative terminal is substantially 0 V with respect to ground (col. 6, lines 1-5; col. 7, lines 6-9). 
Regarding claim 3, although Gurunathan et al., does not teach the surge current (ripple current) corresponds to a voltage across the at least one component of greater than 300 V, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”Regarding claim 4, Gurunathan et al., does not teach the at least one component comprises a fuse. 
Regarding claim 4, Otsubo et al., teaches at least one impedance creating component comprises a fuse (0009).Regarding claim 5, Gurunathan et al., does not teaches the at least one impedance component comprises a circuit breaker. 
Regarding claim 5, Otsubo et al., teaches the at least one impedance component comprises a circuit breaker (0010).
Regarding claim 6, Gurunathan et al., does not teach a resistor.
Otsubo et al., teaches at least one impedance component comprising at least one resistor (0007; 0011-0014).
Thus, it would have been obvious to one of ordinary skill in the art and one would be motivated  to insert the teachings of Otsubo into Gurunathan because Otsubo teaches “The impact mitigation resistor 5 is a resistor that acts to suppress the impact current at the time of a ground fault. The resistance value is reduced to suppress the peak value of the impact, but the current after that is allowed to flow. Therefore, resistors with small resistance values are arranged in parallel to further reduce the combined resistance value. (0012).Regarding claim 7, Gurunathan et al., does not teach at least one impedance creating component electrically connecting negative terminal to ground and configured to decrease a surge current through the segments.
However, Otsubo et al., teaches an electrical system (abstract), comprising: a plurality of loads (abstract; 0002; 0005), and each segment comprises: a positive terminal (0015) having a positive voltage with respect to ground (0015); a negative terminal (0015); and at least one component electrically connecting the negative terminal to ground (0013-0015), the at least one component configured to decrease a surge current through the segments (0013-0015). 
Thus, it would have been obvious to one of ordinary skill in the art to modify Gurunathan et al., with Otsubo et al., because Otsubo et al., teaches “When a ground fault occurs on the − side of the laminated battery 1 having a lower potential than the neutral point 4 due to such a configuration, a signal a is generated from the digital meter relay 7 and the laminated battery 1 having a lower potential than the neutral point 4 is generated. It is shown that a ground fault has occurred on the − side, and at the same time, a plant trip signal c is generated from the ground fault signal generator 9.” (0015).
Regarding claim 8, Gurunathan et al., teaches, in operation, the surge current (ripple current) passes between the first and second ends of the at least one impedance component (col. 5, lines 22-31). 
Regarding claim 9, although Gurunathan et al., does not teach decreasing the surge current (ripple current) prevents overheating of at least one of the plurality of fuel cell segments, it teaches:
“Ripple currents are detrimental both to the fuel cell stack, where they increase the RMS current draw of a fuel cell stack and lower fuel cell efficiency, as well as to the ultimate 
application, where the presence of ripple currents can decrease the efficiency 
of power usage.  The ripple current through the fuel cell stack should be reduced as much as possible, as it decreases the fuel utilization and can starve the fuel cells for want of fuel.” (col. 7, lines 6-20).
Regarding claim 10, although Gurunathan et al., does not teach the at least one impedance creating component is configured to decrease the surge current in 10 ms or less,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”Regarding claim 12, Gurunathan et al., teaches each segment comprises a first fuel cell column having the negative terminal and a second fuel cell column having the positive terminal (col. 2, lines 1-7). Regarding claim 13, Gurunathan et al., does not teach at the least one impedance creating component comprises a plurality of components electrically connecting each of the negative terminals to ground. 
Regarding claim 13, Otsubo et al., teaches an electrical system (abstract), comprising: a plurality of loads (abstract; 0002; 0005), and each segment comprises: a positive terminal (0015) having a positive voltage with respect to ground (0015); a negative terminal (0015); and at least one component electrically connecting the negative terminal to ground (0015), the at least one component configured to decrease a surge current through the segments (0013-0015). 
Thus, it would have been obvious to one of ordinary skill in the art to modify Gurunathan et al., with Otsubo et al., because Otsubo et al., teaches “When a ground fault occurs on the − side of the laminated battery 1 having a lower potential than the neutral point 4 due to such a configuration, a signal a is generated from the digital meter relay 7 and the laminated battery 1 having a lower potential than the neutral point 4 is generated. It is shown that a ground fault has occurred on the − side, and at the same time, a plant trip signal c is generated from the ground fault signal generator 9.” (0015).
Regarding claim 14, Gurunathan et al., teaches each negative terminal is electrically connected to ground via a different one of the plurality of components (col. 5, lines 64-67 and col., 6, lines 1-3).Regarding claim 15, Gurunathan et al., teaches the negative terminal is connected to a first DC/DC converter via a negative line (col. 2, lines 8-58); the positive terminal is connected to a second DC/DC converter via a positive line (col. 2, line 27-col., 3, line 28); the first and the second DC/DC converters are connected to a DC/AC inverter (col., 2, lines 39-67); and the positive line is electrically isolated from ground (col. 7, lines 6-20).

3.	Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al., US 7974106, , in view of Otsubo et al., JP 2000058079, in further view of Richards et al., US 8440362.
Regarding claim 11, Gurunathan et al., modified by Otsubo et al., teaches maintaining the potential of the negative terminal at substantially 0 V with respect to ground decreases corrosion of the negative terminal (col. 6, lines 1-5; col. 7, lines 6-9).
Regarding claim 11, Richards et al., teaches the fuel cells are solid oxide fuel cells (col. 8, lines 6-8).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Richards into the teachings of Gurunathan modified by Otsubo because although the prior art of record teaches a fuel cell, Richards teaches the specific type of fuel cell.
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Richards into Gurunathan modified by Otsubo because Richards teaches the specific type of fuel cell.

Response to Arguments
4.	Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Applicant argues that “the Office Action did not demonstrate that Gurunathan and Luz, taken alone or in combination, teach or suggest the element of “at least one impedance creating component electrically connecting the negative terminal to ground, the at least one impedance creating component configured to decrease a surge current through the segments,” as recited in independent claim 1.”
However, a new rejection to independent claim 1 is presented above (Gurunathan et al., US 7974106, in view of Otsubo et al., JP 2000058079). 
Applicant argues that “the resistor of Richards is not electrically connected between the negative terminal of a fuel cell segment and ground in the power modules 12.” However, a new rejection to claim 6 is presented above (Gurunathan et al., US 7974106, in view of Otsubo et al., JP 2000058079).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taguma et al., JP 04259758; Sasaki et al., JP 2010118151.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727